Citation Nr: 0101849	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-17 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to assignment of a higher compensable disability 
rating for bilateral shin splints/tibial stress reactions.


REPRESENTATION

Appellant represented by:	Colorado Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from August 1982 to 
February 1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which awarded service connection for 
bilateral shin splints/tibial stress reactions, and assigned 
a noncompensable rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's bilateral shin splints/tibial stress 
reactions are currently manifested by complaints of pain, 
including pain on over-exertion.  


CONCLUSION OF LAW

The criteria for assignment of a 10 percent evaluation for 
bilateral shin splints/tibial stress reactions, have been 
met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. Part 4, including § 4.71a, Diagnostic Code 
5262 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that his 
service-connected disability, characterized as bilateral shin 
splints/tibial stress reactions, has worsened.  The veteran 
is appealing the initial assignment of a disability rating, 
and as such, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of a noncompensable disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119, 125-
126 (1999). 

Initially, the Board notes that effective November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to 
be codified as amended, in part, at 38 U.S.C. § 5107).  This 
law sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  The 
Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  In that regard, the Board finds that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim, and the RO has made satisfactory 
efforts to ensure that all relevant evidence has been 
associated with the claims file.  Moreover, the veteran has 
been provided with a VA examination as recent as February 
1998.  As such, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal, and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  

When evaluating disabilities of the musculoskeletal system, 
as in the present case, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement, and 
weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).

The veteran is currently assigned a noncompensable rating for 
his service-connected bilateral shin splints/tibial stress 
reactions pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5262, which sets forth the criteria for evaluating tibia and 
fibula, impairment of.  A 10 percent rating is assigned for 
impairment of the tibia and fibula, with slight knee or ankle 
disability.  A 20 percent rating requires evidence of 
moderate knee or ankle disability.  A 30 percent rating 
requires marked knee or ankle disability. 

An October 1991 bone scan of the left leg was performed by 
VA.  The finding was, minimal periosteal stress reaction.  

A review of the post-service medical evidence of record 
reveals that in July 1995, the veteran was seen at Kaiser 
Permanente with complaints of pain in his shins.  He reported 
a history of painful shins for six years, while in the 
military.  Examination found no edema, and the examiner 
reassured the veteran that it was a normal examination.  He 
was also seen in April 1996 for intermittent flares of pain 
on the shins.  It was reported that the veteran left work a 
few days prior due to pain which was relieved by rest and 
medication.  The assessment was, shin splints.  There is of 
record a medical form from a medical doctor which was 
received by VA in April 1997.  The document reflects that the 
veteran had complaints of recurrent pain when he over did, 
and which resolved with rest and diminished activity.  It was 
noted that he reported having pain for years.  It was 
reported that it was necessary that the veteran take 1 to 3 
days off for each flare, and that walking, standing and 
lifting were essential functions that the veteran was unable 
to perform.  

In a February 1998 VA examination, it was noted that the 
veteran had shin splints, or "stress reaction," 
bilaterally, and that he had developed anterior shin pain in 
1990.  The pain was initially worse in the left shin, and was 
attributed to running on concrete during physical training.  
The veteran reported that he had sought treatment often for 
this recurrent problem.  He stated that a 1990 bone scan was 
negative for any findings of a stress fracture.  Physical 
examination revealed that the veteran's ankles had no 
evidence of warmth, swelling, erythema, or tenderness.  The 
shins had no palpable deformity, and there was no tenderness 
to palpation.  The knees had full range of motion.  Vibratory 
sensation was intact and there was no deep pain produced.  
The diagnosis was recurrent shin splints, as described.  The 
examiner indicated that the veteran had some pain on over-
exertion, but did not have any weakness, incoordination, or 
fatigue.  A February 1998 VA x-ray report contained no 
radiographic evidence of a stress fracture or shin splints.  

In September 1998, the RO received a statement from a Kaiser 
Permanente physician in which it was stated that the veteran 
had been seen several times over the past 2 years for leg 
pain.  It was stated that he had shin splints, soft tissue 
inflammation of the anterior compartment, lower leg.  

The RO awarded service connection for bilateral shin 
splints/tibial stress reactions in a May 1999 rating 
decision.  A noncompensable rating was assigned from 
September 1996, the date of receipt of the veteran's original 
claim for service connection.  The veteran disagreed with 
that rating, and initiated this appeal.  Essentially, he 
believes that he should be assigned a higher rating.

The Board has thoroughly reviewed all the evidence of record.  
The Board notes that the veteran has consistently complained 
of pain and has sought treatment for complaints of pain in 
the legs since 1995.  He has reported having to lose time at 
work due to his bilateral leg pain.  It is noted that private 
medical records and the February 1998 VA examination report 
are negative for any objective clinical findings regarding 
the veteran's bilateral shin splints.  There was no showing 
of warmth, swelling, erythema, or tenderness.  The shins had 
no palpable deformity, there was no tenderness to palpation, 
the knees had full range of motion, vibratory sensation was 
intact, and there was no deep pain produced.  Moreover, an x-
ray of the shins was negative for any evidence of stress 
fractures.  However, the veteran's complaints of pain are 
supported by evidence of treatment that is associated by 
medical professionals.  In addition, a VA examiner has noted 
that the veteran had some pain on overexertion.  The Board 
finds that the objective findings of pain more nearly 
approximate the criteria for a 10 percent rating which is 
indicative of slight impairment under Diagnostic Code 5262.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.59; see 
generally DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995); 
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997); 38 C.F.R. §§ 
4.40, 4.45. However, as the foregoing evidence is not 
clinically characteristic of moderate knee or ankle 
disability, or limitation of knee or ankle motion, which is 
required for a higher evaluation under Diagnostic Codes 5260, 
5261, 5262, and 5270, the Board determines that an evaluation 
in excess of 10 percent for bilateral shin splints/tibial 
stress reactions is not warranted.  

Furthermore, there is no evidence in the record, nor is it 
contended otherwise, that the schedular criteria are 
inadequate to evaluate the veteran's bilateral shin 
splints/tibial stress reactions, and as such, there is no 
basis to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased evaluation to 10 percent is granted for 
bilateral shin splints/tibial stress reactions, subject to 
the laws and regulations governing the payment of monetary 
awards.  



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals


 

